DETAILED ACTION
Disposition of Claims
Claims 1-3, 7, 9, 13-16, 22-25, 34-35, and 37-39 were pending.  Amendments to claims 1, 22, 34-35 are acknowledged and entered.  New claims 44-50 are acknowledged and entered.  Claims 4-6, 8, 10-12, 17-21, 24, 26-33, 36, and 39-43 are cancelled.  Claims 1-3, 7, 9, 13-16, 22-23, 25, 34-35, 37-38, and 44-50 will be examined on their merits. 

Examiner’s Note
Paragraph numbers, unless otherwise noted, are from the PGPub of this application, US2022/0062405A1, Published 03/03/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
The Office would like to note that the search results provided for in the previous Office action regarding “SAB-182” google search results were not official rejections on the record nor were official art of record, but merely unofficially citing a large volume of prior art that was found in a routine search and placing the Applicant on notice that these numerous pieces of art all appeared to potentially be art that would anticipate or render obvious the inventions as claimed at the time.  No response to said disclosures was required, as a copy of each disclosure was not provided for in the instant application nor listed on the PTO-892.  Those pieces of art that were presented and listed on the PTO-892 were properly removed as prior art per the disclosure set forth and noted infra.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 10/06/2022 regarding the previous Office action dated 05/09/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Response to Amendment
The declaration under 37 CFR 1.130(a) filed 10/06/2022 is sufficient to overcome the rejection of the claims based upon 35 USC 102 over SAB Biotherapeutics.  
The declaration under 37 CFR 1.130(a) filed 10/06/2022 is sufficient to overcome the rejection of the claims based upon 35 USC 102 over Echelard.  
The declaration under 37 CFR 1.130(a) filed 10/06/2022 is sufficient to remove the prior art references listed in the declaration as “References 1-6” as available prior art.  Those references are listed below:
“SAB Biotherapeutics Awarded $35.6M From U.S. Department of Defense For COVD-19 And Scaling Rapid Response Antibody Program.” 08/06/2020. Business Wire.com: https://www. businesswire.com/news/home/20200806005558/en/SAB-Biotherapeutics-Awarded-35.6M-from-U.S.-Department-of-Defense (Herein “Reference 1”)
“SAB Biotherapeutics Advances Therapeutic for COVID-19 in Partnership with Department of Defense and BARDA.” 04/16/2020. Business Wire.com. https://www.businesswire.com/news/home/202004 16005729/en/SAB- Biotherapeutics-Advances-Therapeutic-COVID-19-Partnership- Department (Herein “Reference 2”)
“SAB Biotherapeutics Awarded $27M Contract to Develop Novel Rapid Response Capability for U.S. Department of Defense.” 03/31/2020. Business Wire.com https://www, businesswire.com/news/home/20200331005569/en/SAB- Biotherapeutics-A warded-2 7M-Contract-Develop-Rapid. (Herein “Reference 3”)
“BARDA, Department of Defense, and SAb Biotherapeutics to Partner to Develop a Novel COVID-19 Therapeutic.” MedicalCountermeasures.gov. https://www.medicalcountermeasures.gov/newsroom/2020/sab-185/. (Herein “Reference 4”)
“CSL Behring and SAB Biotherapeutics Join Forces to Deliver New Potential COVID-19 Therapeutic.” 04/08/2020. CSL Behring. https://www.cslbehring.com/newsroom/2020/sab-covid-19 (Herein “Reference 5”) 
“JPEO-CBRND, BARDA Partner with SAb Biotherapeutics to Develop COVID-19 Therapeutic.” 04/01/2020. GlobalBiodefense.com. https://globaldefense.com/2020/04/0 I /jpeo-cbmd-barda-partner-withsab- biotherapeutics-to-develop-covid-19-therapeutic/ (Herein “Reference 6”)
Ellis J. “Sioux Falls company launches human trials for COVID-19 treatment.” 08/11/2020. Sioux Falls Argus Leader. https://www.argusleader.com/story/news/2020/08/1 I/sab-biotherapeutics- starts-human-trials-covid-19-treatment/3349162001/ (Herein “Reference 7”)


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an ungulate-derived polyclonal human immunoglobulin composition, prepared by the process of administering an antigen comprising a Severe Acute Respiratory Syndrome-related Coronavirus 2 (SARS-CoV-2) spike (S) protein or an antiqenic fragment thereof, or a polynucleotide encoding the antigen, to a transgenic ungulate, wherein the transgenic ungulate comprises a genome comprising a human immunoglobulin locus or an artificial chromosome comprising a human immunoglobulin locus, purifying the population of human immunoglobulins from serum or plasma of the transgenic ungulate; and wherein the method produces a population of human immunoglobulins that can neutralize a SARS-CoV-2 virus.
Further limitations on the composition of claim 1 are wherein the population of human immunoglobulins comprise glycans covalently linked to the human immunoglobulins (claim 2);   wherein the glycans comprise at least about 70% N-Glycolylneuraminic acid (NGNA)-bearing glycans (claim 3); wherein the ungulate is a bovine (claim 7); wherein the glycans comprise at least about 70% fucosylated glycans (claim 9); wherein the population of human immunoglobulins binds Fc7RI with a KD of 15 nM or greater (claim 13); wherein the population of human immunoglobulins binds FcyRIIa with a KD of 500 nM or greater (claim 14); wherein the population of human immunoglobulins binds FcyRIIb/c with a KD of 1 pM or greater (claim 15); wherein the population of human immunoglobulins binds FcyRIIIa with a KD of 1 pM or greater (claim 16); a pharmaceutical composition, comprising the composition of claim 1 and one or more pharmaceutically acceptable excipients (claim 37); prepared by the process of: administering the antigen comprising the Severe Acute Respiratory Syndrome- related Coronavirus 2 (SARS-CoV-2) spike (S) protein or an antigenic fragment thereof, and the polynucleotide encoding the antigen, to the transgenic ungulate (claim 49) in a prime/boost fashion, wherein: the polynucleotide encoding the antigen is administered to the transgenic ungulate prior to administering the antigen comprising the Severe Acute Respiratory Page 6 Syndrome-related Coronavirus 2 (SARS-CoV-2) spike (S) protein or an antigenic fragment thereof to the ungulate (claim 50).
Claim 22 is drawn to a method of making polyclonal human immunoglobulin for treatment of coronavirus disease 2019 (COVID-19), comprising administering an antigen comprising a SARS CoV-2 S protein or an antigenic fragment thereof, or a polynucleotide encoding the antigen, to a transgenic ungulate, wherein the transgenic ungulate comprises a genome comprising a human immunoglobulin locus or an artificial chromosome comprising a human immunoglobulin locus, purifying a population of human immunoglobulins from serum or plasma of the transgenic ungulate; wherein the method produces a population of human immunoglobulins that can neutralize a SARS-CoV-2 virus, thereby making a polyclonal human immunoglobulin for treatment of COVID-19.
Further limitations on the method of claim 22 are wherein the method is comprising administering the antigen or polynucleotide encoding the antigen 3 or more times (claim 23); wherein the serum or plasma comprises a population of fully human immunoglobulins (claim 25); wherein the antigen is administered in a pharmaceutical composition comprising an oil-based adjuvant (claim 34); comprising: a) administering a first vaccine prime comprising the polynucleotide encoding the SARS-Cov2 S protein on day 0; b) administering a second vaccine prime comprising the polynucleotide encoding the SARS CoV2 S protein, three to four weeks after step a);  c) administering a first antigen comprising a recombinant ectodomain of the SARS CoV-2 S protein, four weeks after step b);  d) administering a second antigen comprising the recombinant ectodomain of the SARS CoV-2 S protein, four weeks after step c); and e) administering a third antigen comprising the recombinant ectodomain of the SARS CoV-2 S protein, four weeks after step d)(claim 35); wherein the population of human immunoglobulins comprises at least about 70% N-Glycolylneuraminic acid (NGNA)-bearing glycans (claim 44), wherein the (NGNA)-bearing glycans comprise at least 70% fucosylated glycans (claim 45); wherein the ungulate is bovine (claim 46); comprising: administering the antigen comprising the Severe Acute Respiratory Syndrome- related Coronavirus 2 (SARS-CoV-2) spike (S) protein or an antigenic fragment thereof, and the polynucleotide encoding the antigen, to the transgenic ungulate in a prime-boost fashion (claim 47), wherein: the polynucleotide encoding the antigen is administered to the transgenic ungulate prior to administering the antigen comprising the Severe Acute Respiratory Syndrome-related Coronavirus 2 (SARS-CoV-2) spike (S) protein or an antigenic fragment thereof to the ungulate (claim 48).
Claim 38 is drawn to a method of treating or preventing COVID-19 in a subject suffering from or at risk for COVID, comprising administering an effective amount of the pharmaceutical composition of claim 37 to the subject.  




Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1-3, 7-9, 13-16, 22-23, 25, and 34-35 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Note that this rejection is withdrawn with respect to cancelled claims 24, 26-27, and 39-43 and is extended to include new claims 44-50.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims  1-3, 7-9, 13-16, 22-23, 25, 34-35, and 44-50 are rejected as lacking adequate descriptive support for a ungulate-derived polyclonal human immunoglobulin (Ig) composition comprising a population of human Ig generated in the manner claimed in any transgenic ungulate, methods of making said polyclonal human Ig, and methods of using said composition to treat or prevent COVID-9 in any subject, especially those Ig compositions which result in the claimed functions of specific dissociation constants (Kd), neutralization activities, binding affinities, or the like as in dependent claims.  
In support of the claimed genera (any ungulate-derived anti-SARS CoV-2 S-polyclonal human immunoglobulin that neutralizes any SARS-CoV-2 virus, as well as any method of making and/or using said Ig), the application discloses one example in which human polyclonal Ig specific to a specific SARS CoV-2 wild-type S protein subtype (Wuhan-Hu-1 (GenPept: QHD43416)) were generated in transchromosomic bovine (TcB) (Example 1, See also ¶[0187] and SAB-185).  Only one sequence for this SARS-CoV-2 was utilized (Wuhan-Hu-1 (GenPept: QHD43416)), and no other strains, sequences, or fragments thereof were utilized for immunization.  Further, this vaccination occurred in a specific manner in a specific type of ungulate (Transchromic (Tc) bovines) with specific compositions, wherein the Tc bovines first received a pDNA vaccination with 12 mg SARS-CoV-2 pDNA+ISA-20 50%/QuilA 2mg, followed by a second vaccination of that same pDNA composition 3-4 weeks later, followed by anywhere from one to three additional vaccinations in 4 week intervals following the previous vaccination with recombinant, isolated Spike (S) protein (wherein the S protein was the ectodomain fragment of said protein with mutations to remove the polybasic S1/S2 cleavage site was produced in insect cells with the sequence from Wuhan-Hu-1 (GenPept: QHD43416), said recombinant S protein also comprised a pair of mutations (K986P and V987P, wild type numbering) to stabilize the protein and included a thrombin cleavage site, T4 foldon trimerization domain and C-terminal hexa-histidine tag) compositions (2-5 mg SARS-CoV2 recombinant S protein + ISA-206 50%/QuilA 2mg).  The pDNA was administered by intramuscular (IM) injection with the adjuvants Montanide ISA-206 and Quil A were co-administered adjacent to the DNA vaccination site.  The S protein was mixed with the Montanide ISA-206 and Quil A adjuvants was “administered”, but it is not clear how or where said peptide composition was administered to the Tc bovine.  The Tc bovine was engineered to be biased to human IgG1, producing anywhere from 60-71% IgG1, 19-31% IgG2, 5-8% IgG3, and 0.7-4% IgG4 (Table 2).  The antibodies were tested against four S protein variants (Example 3 starting at ¶[0240]; D614G, N501Y, S477N and E484K) and wild-type S protein all expressed by reporter viruses (Vesicular stomatitis virus (VSV).  Only the plasma following boosters V3-V5 was collected and pooled to generate the Ig composition (¶[0242]).  Live virus challenges in mice (Example 4 starting at ¶[0251]) were performed using the USA-WA1/2020 strain of SARS CoV-2 administered intranasally as a challenge prior to or following IM inoculation of the SAB-185 Ig composition.  In this experiment, the S protein utilized to generate the SAB-185 composition appeared to be different from that described earlier, using the USA-WA1/2020 SARS CoV-2 strain instead of Wuhan-Hu-1 (¶[0271]).
No other antibody derivatives (e.g. non IgG1-4 classes) or variants or mutants thereof (e.g. chimeric antibodies, antibody fragments such as scFv, etc.) are disclosed that can achieve this function to neutralize any SARS-CoV-2 virus, and no other antibody compositions were generated against any other SARS-CoV-2 S proteins, nor were any other polynucleotides (e.g. mRNA, ssRNA, dsRNA, ssDNA, etc.) aside from the pDNA utilized to inoculate the Tc Bovines.  While the Wuhan-Hu-1 derived Ig antibodies were tested for their ability to interact and neutralize wild-type and four variants of S protein, the viral challenge studies were performed on homologous strains (e.g. Wuhan-Hu-1-derived Ig tested against Wuhan-Hu-1 live virus; USA-WA1/2020-derived Ig tested against USA-WA1/2020 live virus) and it does not appear as though the antibody compositions were tested for their ability to neutralize heterologous live SARS CoV-2 viruses.   No other ungulates were utilized for the generation of anti-CoV antibodies aside from the Tc Bovines, so it is unclear if other ungulates, such as giraffes, zebras, whales, dolphins, porpoises, camels, sheep, deer, or horses, would be able to produce the claimed polyclonal antibody mixture that resulted in the same claimed function of neutralizing any SARS CoV-2 virus strain, so it is not clear 1) how to make the Tc ungulates in other species aside from bovine and 2) whether or not those antibodies in those other Tc ungulates would perform against any live SARS CoV-2 virus, especially due to different fucosylation and/or glycosylation patterns.  The Ig compositions generated were tested for safety in healthy humans, but had not been tested for their therapeutic or prophylactic efficacy at the time of filing in humans, especially in the context of inhibiting or preventing COVID disease as a result of infection from any type of SARS CoV-2.  Transgenic 1-hACE2 mice had to be used for challenge studies as said mice do not express human ACE2, one of the main receptors necessary for SARS CoV-2 viral entry into the human host.  No other animals were subjected to a live virus challenge study, nor does it appear that any strains of any whole SARS CoV-2 virions were tested in vitro for their ability to be neutralized by the Ig compositions claimed.  Thus, the application fails to provide a sufficient number of examples of species within the broadly claimed genera.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. In other words, there is no evidence that any ungulate can generate a  polyclonal human immunoglobulin that is specific to any one SARS-CoV-2 S protein, especially one that can comprise the glycans or glycosylation patterns claimed, and has the ability to then neutralize any heterologous SARS CoV-2 strain and/or has binding affinity (Kd) as claimed (instant claims 13-16).  It is not clear that non-IgG-based polyclonal mixtures (e.g. polyclonal mixtures that would include other types of human antibodies like IgM or IgA) would be able to produce the function of neutralizing any SARS CoV-2 strain as claimed.  It is not clear that the use of any sequence of spike protein, namely any pre-fusion or any post-fusion generated antibody, or any spike protein that retains the full-length protein, including transmembrane and/or cytosolic domains, would be able to produce the function of neutralizing any SARS CoV-2 strains as claimed.  As noted by Riley et. al. (Riley TP, et. al. Front Immunol. 2021 Apr 22;12:660198.), the Spike protein, the main immunogen of SARS CoV-2, displays a highly dynamic trimeric structure that presents a challenge for therapeutic development, and only using antibodies against the receptor binding domain (RBD) of the S protein or a less-than ideal stabilized prefusion form of the S protein may lead to the selection of non-neutralizing antibodies, as it was shown in other related coronaviruses that certain prefusion S proteins still had labile RBD which limited the efficacy of the resulting antibodies or vaccines (See abstract, introduction.)
Moreover, no correlation has been made to which sequences for the polyclonal antibodies, including VH, VL, and CDRs are required, in order to achieve the claimed binding function to any SARS-CoV-2 S protein, as applicant appears to have only disclosed the name of the polyclonal formulation (SAB-185) and has not detailed any sequences regarding any of the antibodies within said composition.  It is not clear what type of Ig are generated (aside from generically reciting in Table 2 the typical % of each IgG1-4 generated by each Tc bovine) or necessary for achieving the claimed functions, nor is it clear what is, or is not required, to achieve the receptor binding affinity as noted in instant claims 13-16.  
Lastly, the Federal Circuit opinion in Amgen v. Sanofi No. 2017-1480 slip op. Fed. Cir. Oct. 5, 2017 (“Amgen”) has shown that mere possession of an antigen does not satisfy the written description requirement for possession of any antibodies that may bind to said antigen.  This recent finding is the current guidance utilized by the Office, and the opinion overrides the MPEP guidance regarding “newly characterized antigens” (MPEP § 2163 II.A.3).  It is the current stance of the Office that claiming a protein, or a mix of proteins, by what they do, rather than what they are, is improper, meaning that it is improper to claim a protein (an antibody) by what it does (neutralizes any SARS-CoV-2 virus) rather than what it is (e.g. sequence of VH, VL, CDRs, etc.)  
Thus, in view of the above, there would have been significant uncertainty as to which ungulates would be able to generate polyclonal antibody compositions with the ability to neutralize against any SARS-CoV-2, especially one that would be able confer the claimed binding and neutralization functions as noted in the dependent claims.  There would be significant uncertainty as to how to generate non-bovine Tc that would generate the human antibodies, especially the anti-SARS CoV-2 S protein antibodies claimed, especially since it is unclear what version, sequence, or structure of the S protein is required in order to generate an effective therapeutic response that results in the desired polyclonal antibody mix with the desired function of neutralizing any live SARS CoV-2 virus.  Finally, there would be significant uncertainty as to how to use the polyclonal compositions as claimed in order to prophylactically or therapeutically inhibit COVID disease in any subject, as the breadth of how to make said polyclonals is so large that it is unclear that all which fall under the breadth would be effective therapeutically.
In view of this uncertainty and the lack of examples of the claimed genera, the claims are rejected for lack of adequate written description support.
Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not considered persuasive.  
Applicant argues that since the product (e.g. polyclonal human Ig composition with the ability to neutralize any SARS CoV-2 virus) is now claimed in a product-by-process manner, that the written description for the product is “clearly satisfied”.  Turning to MPEP §2163 to which the applicant refers, the full quotation is:
“Where the process has actually been used to produce the product, the written description requirement for a product-by-process claim is clearly satisfied; however, the requirement may not be satisfied where it is not clear that the acts set forth in the specification can be performed, or that the product is produced by that process. Furthermore, disclosure of a partial structure without additional characterization of the product may not be sufficient to evidence possession of the claimed invention.“
As outlined above, it is not clear how to generate the necessary Tc ungulates claimed, especially any Tc ungulate that can be inoculated with any type of S protein from any SARS CoV-2 strain, and then produce any type of polyclonal human Ig mixture with the functional capability to neutralize any live SARS CoV-2 virus.  It is not clear what product is formed in the process claimed, as a “polyclonal” mixture of antibodies is loosely defined as a mixture of types and subtypes of antibodies which have similar targets.  So it is not clear if it is an IgG1+IgG2 mixture produced, or an IgG2+IgA mixture that is produced that has the claimed function, or if the polyclonal mixture would neutralize only the originally describe Wuhan strain of the SARS CoV-2 virus or if said mixture would neutralize all strains of SARS CoV-2 known to this date.  It is not clear that polyclonal mixtures generated in camels or goats or dolphins would act in the same manner as those produced in bovine.  Further, as any S protein from SARS CoV-2 is claimed, as in any sequence, fragment, or immunogenic portion of the protein is claimed, it is unclear if the S protein from the “Omicron” strain would generate antibodies that would be effective to neutralize any new emergent strain or more historical SARS CoV-2 strains.  As noted in the rejection, the specific structure of S protein used is imperative, as it would ideally be locked into the prefusion form, would comprise of the mainly soluble ectodomain portion of the protein, and would remove the S1/S2 cleavage sequences.  Therefore, while this may be a product-by-process claim, the process in both the product and method claims is drafted at such a high level of generality that one of skill in the art would be very uncertain that it would function in the manner specified across the breadth of the claimed invention.  The examples provided as noted are for a very specific set of conditions, namely a specific ungulate, inoculated in a specific manner with specific types of antigens to generate a specific IgG1-heavy polyclonal mixture, then tested against specific homologous live virus.  As there is great uncertainty in the antibody and SARS CoV-2 art, it is unclear that these limited examples are exemplary across the entire breath of genera as claimed.  Therefore, this argument is not persuasive.  
Further, as stated in the previous Office action and again outlined above, the stance of the Office is that it is improper to claim an antibody by its function, which is the case herein.  No sequences for any of the antibodies in the polyclonal mixture appear to have been provided for, so while applicant may be in possession of antibodies that appear to neutralize in a homologous manner at least two known SARS-CoV-2 virus, it is unclear as to what exactly those antibodies are, so it would be unclear to a skilled artisan if they are infringing upon the specific structural proteins (antibodies) generated by the applicant.  For instance, one could generate a Tc goat that leaned predominantly human IgG4, and inoculate said goat with a composition of mRNA which encoded the S1 subunit of SARS CoV-2 Omicron strain, and one of skill in the art would be highly doubtful that said resulting anti-S SARS CoV-2 polyclonal mixture would be the same as said mixture generated in the examples.  This person would still be infringing upon the instant claims, however, as they used species which fell under the broadly claimed genera of the steps of the instant claims.  It is highly recommended that the method steps in the product and method claims be narrowed to more closely encompass those steps for which applicant has shown generated the product with the function as claimed, and to also structurally claim the product in some fashion as it is improper to claim a product by what it does (e.g. neutralizes any SARS CoV-2 virus), rather than what it is (e.g. polyclonal IgG1 mixture comprising at least 50% of an antibody with at least 80% sequence identity to SEQ ID NO:1).  
For at least these reasons, this rejection has been maintained and extended.  
  


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1 and 22 and dependent claims 2-3, 7, 9, 13-16, 23-25, 34-35, and 37-39 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims. 



Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(New rejection – necessitated by amendment.)  Claims 47 and 49 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 47 depends on claim 22, which provides that either the S protein or antigenic fragment thereof or a polynucleotide encoding said antigen is delivered to the transgenic ungulate, wherein the wording implies that only one or the other composition is delivered at about one point in time.  Claim 47 provides that both are delivered to the transgenic ungulate, and the wording of the claim does not specify if the delivery is concomitant (delivered at about the same time), sequential (in that there is a specific set of time between inoculations), or simultaneous (wherein both are delivered at the same time (potentially in the same mixture).  Under one reasonable interpretation, this constitutes a broadening of the limitations of the invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 49 is rejected for similar reasons.  One suggestion is to amend the independent claim (e.g. claim 1 or claim 22) to recite that the protein and/or polynucleotide is delivered to the transgenic ungulate, thus allowing dependent claim 47 and/or claim 49 to properly limit the parent claim.  Another suggestion is to amend the claim to note that the polynucleotide and protein are administered in a prime/boost fashion.




Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-3, 7, 9, 13-16, 22-25, 34-35, and 37-39 under 35 U.S.C. 102(a)(1) as being anticipated by SAb Biotherapeutics (SAb Biotherapeutics, Inc. ClinicalTrials.gov.  NCT04518410:  ACTIV-2: A Study for Outpatients With COVID-19.  08/19/2020.; hereafter “SAb Biotherapeutics.”) as evidenced by Liu et. al. (Liu Z, et. al. Hum Vaccin Immunother. 2021 Jul 6:1-10. Epub ahead of print.; CITED ART OF RECORD; hereafter “Liu”) is withdrawn in light of the amendments to the claims and applicant’s declaration removing “SAb Biotherapeutics” as available prior art.
(Rejection withdrawn.)  The rejection of Claim(s) 1-3, 7, 9, 13-16, 22-25, 34-35, and 37-39 under 35 U.S.C. 102(a)(1) as being anticipated by SAb Biotherapeutics (SAb Biotherapeutics, Inc. ClinicalTrials.gov.  NCT04518410:  ACTIV-2: A Study for Outpatients With COVID-19.  08/19/2020.; hereafter “SAb Biotherapeutics.”) as evidenced by Liu et. al. (Liu Z, et. al. Hum Vaccin Immunother. 2021 Jul 6:1-10. Epub ahead of print.; CITED ART OF RECORD; hereafter “Liu”) is withdrawn in light of the “SAb Biotherapeutics” reference removed as available prior art.

(Rejection withdrawn.)  The rejection of Claim(s) 1, 7, 13-16, 22-25, 34, 37-39 under 35 U.S.C. 102(a)(2) as being anticipated by Echelard et. al. (WO2021236980A1, Pub. 11/25/2021, Priority 05/20/2020, hereafter “Echelard”) is withdrawn in light of the removal of Echelard as available prior art.


(New rejection – necessitated by amendment.)  Claim(s) 1-3, 7, 9, 13-16, 22-23, 25, 34-35, 37-38, and 44-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan (Sheridan C. Nat Biotechnol. 2020 Jun;38(6):655-658.; hereafter “Sheridan”) as evidenced by Liu et. al. (Liu Z, et. al. Hum Vaccin Immunother. 2021 Jul 6:1-10. Epub ahead of print.; CITED ART OF RECORD; hereafter “Liu”).
The Prior Art
Sheridan teaches a collaboration between SAb Biotherapeutics, CSL Behring, and the US Biomedical Advanced Research and Development Authority (BARDA) to introduce artificial human chromosomes into cattle to produce human antibodies in order to combat the recently emerging SARS CoV-2 pandemic (p. 655, left col.)  Sheridan elaborates on these efforts to develop recombinant H-Ig-like products, noting that the most advanced is SAb Biotherapeutics, which is collaborating with CSL Behring and BARDA to develop SAB-185, a polyclonal human antibody cocktail obtained from the plasma of transgenic cattle immunized with the SARS-CoV-2 spike protein (p. 657, middle col. starting at ¶4; instant claims 1, 7, 22, 25, 37, 46). Sheridan teaches the platform, which involves introducing the full complement of human antibody genes on an artificial chromosome, has spent two decades in development, and that SAB CEO and cofounder Eddie Sullivan said “We ‘bovinized’ portions of the human antibody genes.” The amino acid sequence of the resulting antibodies are still fully human, but the genes contain bovine regulatory elements that optimize their expression in bovine plasma cells (instant claim 35). Sheridan teaches the company is following a hybrid regulatory pathway originally opened more than a decade ago by Revo Biologics (formerly GTC Biotherapeutics) for the production of Atryn (recombinant human antithrombin) in the milk of transgenic goats. Sheridan teaches it involves the FDA’s Center for Veterinary Medicine (CVM) and its Center for Biologics Evaluation and Research. “CVM reviews the animal platform; CBER regulates the antibody product itself,” Sullivan says. SAb has already demonstrated the feasibility of the approach with a different antibody cocktail, SAB-301, directed against the spike protein of another lethal coronavirus, Middle Eastern respiratory syndrome coronavirus (MERS-CoV).  Sheridan teaches in a placebo-controlled phase 1 trial in 38 healthy volunteers, SAB-301 demonstrated a placebo-like safety profile and, importantly, those who received the cocktail did not develop an antibody response against any of its components, Sullivan says. The final antibody preparation is highly purified to minimize the presence of any bovine material. When fully up and running, the production process is highly efficient. “We’re hyperimmunizing the animals so we develop very high antibody titers to the virus,” says Sullivan. Fully grown animals — which are all clones of the same genotype — produce up to 45 liters per month and antibody yields of up to 25 grams per liter. “This is a system that is very scalable,” Sullivan says. SAb is producing “a few hundred” animals this year. Sheridan teaches once they have grown sufficiently, it will be able to start scaling SAB-185 production, assuming it proves to be safe and effective, and SAb expects to start trials by early summer (pp. 657-8; instant claims 37-38.)  
As evidenced by Liu, the SAB-185 composition was generated by common inventors and assignees of the instant claims, and the disclosure of the method of generation of SAB-185 appears to be the same, as well as the vaccination and data acquired.  The SARS CoV2 S antigen utilized to generate the polyclonal antibody mixture was both a plasmid encoding the SARS CoV-2 Spike protein and a purified Spike fusion protein mixture in PBS from SARS CoV-2 produced in insect cells (“Generation of pCAGGS and Spike fusion protein for Tc Bovine immunization” p. 2).  Liu teaches SAB-185 is purified human immunoglobulin G (hIgG) that was purified from the plasma of immunized Tc bovines that were immunized initially (vaccinations 1 and 2) with a plasmid DNA (pDNA) vaccine that expresses wild-type SARS CoV-2 spike (S) protein followed by additional booster immunizations using purified recombinant S protein (p. 1, rt. col., ¶2; p. 3, left col., ¶1).  The Tc bovines were inoculated at a three week interval between the first (V1) and second (V2) vaccination, then boosted with one to three additional shots at 4-week intervals (V3-V5)(entire document; see esp. “Method details” and “Tc bovine immunization and plasma collection”, Fig. 2 vs. Fig. 8, Fig. 3 vs Fig. 9 of instant invention; instant claims 23, 35, 47-50.)  Therefore, absent evidence to the contrary, it is assumed the “proprietary SAB adjuvant” (p. 3, left col., ¶1) comprises MONTANIDE ISA 206 and/or Quil A as required in instant claim 34, and the SAB-185 composition of SAb Biotherapeutics and those of the instant examples would comprise the fucosylation patterns and glycans as provided for in instant claims 2-3, 9, and 44-45.  Further, as evidenced by Liu, the SAB-185 composition maintains the ability to neutralize SARS CoV-2 strains which comprise D614G, S477N, E484K, and N501Y mutations in the S protein (pp. 1-2, ¶ bridging pages).  The teachings of Liu therefore acknowledge the inherent features of the mixture of SAB-185 of SAb Biotherapeutics and the method of making said composition, therefore teaching the limitations of instant claims 2-3, 9, 23, 34-35, 44-45, and 47-50.  
In regards to the functional limitations outlined in instant claims 13-16, the recitations regarding the binding properties and neutralizing activities are not positive limitations, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138 (CCPA 1946); In re Swinehart, 169 USPQ 226 (CCPA 1971); and In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) (“ [T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”).  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court stated in In re Swinehart, 439 F.2d at 213, 169 USPQ at 228:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on

Therefore, the features claimed of the specific dissociation coefficients (Kd), binding properties, and neutralizing capabilities would be an inherent characteristic of the antibodies of SAb Biotherapeutics since the antibodies of SAb Biotherapeutics not only meet all the structural limitations of the claimed polyclonal antibody compositions, but appear to be identical to those disclosed in the instant examples within the specification.  
For at least these reasons, it is the opinion that Sheridan teaches, either explicitly or inherently as evidenced by Liu, the entire invention as instantly claimed in claims 1-3, 7, 9, 13-16, 22-23, 25, 34-35, 37-38, and 44-50.




Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SAb Biotherapeutics.  "SAB Biotherapeutics Confirms Neutralizing Antibodies to SARS-CoV-2 and Begins Clinical Manufacturing of Novel COVID-19 Therapeutic Candidate."  Sioux Falls, SD.  05/28/2020.  Teaches SAB-185 of instant invention.  Not utilized as rejection would be redundant to those set forth supra.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648